I N THE SURPEME COURT OF THE STATE OF MONTANA




I N THE MATTER O M. L. Y .
                   F                  AND M. Y .    ,
Youth i n n e e d o f c a r e .

I N Rl2 THE I.WRRIAGE OF
MARVIN LEO YOTTER,

                      P e t i t i o n e r and Respondent,



THERESA NEIL YOTTEK PIILLIAMSON,

                      Respondent a n d A p p e l l a n t .




Appeal from: D i s t r i c t C o u r t o f t h e T h i r t e e n t h J u d i c i a l D i s t r i c t ,
             I n and f o r t h e County o f Y e l l o w s t o n e , The H o n o r a b l e
             Diane G. B a r z , J u d g e p r e s i d i n g .


C o u n s e l o f Record:

      For Appellant:

                      J o n e s , J o n e s & Work; B l a i r J o n e s , E i l l i n g s , ,

      F o r Respondent :

                      Nye Law Firm; J e r r o l d L. Nye, B i l l i n g s , Montana
                      H a r o l d Eianser , County A t t o r n e y , B i l l i n g s , Montana
                      O l s e n , C h r i s t e n s e n & G a n n e t t ; Damon L. G a n n e t t ,
                      B i l l i n g s , Montana




                                              S u b m i t t e d on B r i e f s :   O c t o b e r 7 , 1982

                                                                  Cecided:         December 1 6 , 1982



Filed:      !!KC 1 6 1982
M. J u s t i c e J o h n
 r                             Conway H a r r i s o n d e l i v e r e d           t h e O p i n i o n of         the
Court.
      T h i s a p p e a l was t a k e n f r o m a judgment o f                     the District Court
of    the     Thirteenth         Judicial             District        declaring         the     c u s t o d y of
M.L.Y.      and     M.Y.        Due         to   procedural          e r r o r we m u s t       vacate           the

judgment of t h e District C o u r t .
      The     underlying          consolidated               actions       were      the      latest        of     a
series      of     disputes        between            the     husband       and     wife      since       their

d i v o r c e i n 1978.       A t t h e t i m e of d i v o r c e t h e p a r t i e s e n t e r e d          into
a c u s t o d y and s u p p o r t a g r e e m e n t .        T h i s a g r e e m e n t was i n c o r p o r a t e d
i n t h e d e c r e e of d i s s o l u t i o n .            T h e r e s a was t o be t h e c u s t o d i a l

p a r e n t of    t h e two c h i l d r e n .          A l t h o u g h t h e d e c r e e of d i s s o l u t i o n

g r a n t e d r e a s o n a b l e v i s i t a t i o n , it appears t h a t Theresa "continued
t o i n t e r f e r e w i t h and b l o c k v i s i t a t i o n a t t e m p t s made by M a r v i n


      I n August 1979 , Marvin t r a v e l e d                     to S o u t h Dakota,            t h e resi-
d e n c e o f T h e r e s a and t h e c h i l d r e n , and f i l e d a m o t i o n f o r c h a n g e

of    custody.          A hearing           was h e l d and a v i s i t a t i o n a g r e e m e n t was
entered into ; unfortunately,                         t h e p a r t i e s c o n t i n u e d to f i g h t o v e r
visitation         rights.             In    early        1980,      Theresa        moved       to    Arizona

without          in£orming       Marvin          of      her     whereabouts.               Marvin       later
located       h i s ex-wife        and       c h i l d r e n and w e n t to A r i z o n a .            On May

27,     1980,      he      entered          into      another       visitation          agreement           with

T h e r e s a ; h e would t a k e t h e c h i l d r e n t o Montana f o r t h e summer and
would allow t h e c h i l d r e n t o r e t u r n t o A r i z o n a o n o r a b o u t A u g u s t
15.      Marvin         returned       t o Montana w i t h t h e              c h i l d r e n and     filed        a

motion      for     change of           c u s t o d y i n D i s t r i c t C o u r t of         Yellowstone
C o u n t y on J u l y 8 .       An amended m o t i o n f o r c h a n g e of                   c u s t o d y was
f i l e d on A u g u s t 5 .       On A u g u s t 2 8 ,         D i s t r i c t J u d g e C h a r l e s Luedke

d e n i e d M a r v i n ' s amended m o t i o n w i t h o u t h e a r i n g .           Marvin d i s p u t e d
Judge Luedke's             o r d e r denying h i s motion                  and     filed      a n o t i c e of

a p p e a l on S e p t e m b e r 9 .        However, o n S e p t e m b e r 2 6 , M a r v i n f i l e d a

document e n t i t l e d "Withdrawal of Appeal. "

      During       t h i s t i m e period,             T h e r e s a came t o Montana t o r e g a i n

custody of         M.L.Y.       and M.Y.               T h e r e s a was n o t      able      to     find        the
children.           Marvin,         intending          to       frustrate Theresa's                  e f f o r t s to

regain custody,               had    s e n t t h e c h i l d r e n to U t a h w i t h h i s p r e s e n t
wife.        Twice d u r i n g t h e month of                    September Marvin w a s a r r e s t e d

f o r custodial           interference.               On S e p t e m b e r 3 0 ,           t h e S t a t e became
involved          by     filing          a     petition           for       temporary          investigative

authority          and    protective               services.             The       District        Court       then

o r d e r e d t h e c h i l d r e n p l a c e d i n f o s t e r care p e n d i n g f i n a l d i s p o s i -
tion.

      On November 20 , M a r v i n was s u c c e s s f u l i n p e r s u a d i n g t h e c o u r t

t o o r d e r t h e c h i l d r e n removed from f o s t e r care and p l a c e d i n h i s

custody.         On t h e same d a y , Marvin f i l e d a p e t i t i o n f o r c h a n g e of

c u s t o d y and a m o t i o n t o c o n s o l i d a t e t h e d e p e n d e n c y and                   neglect

proceedings with h i s custody action.                                   On t h a t d a y J u d g e Luedke
ordered consolidation.
      A     lengthy        trial         ensued.            A     final        order        was    entered       on

November 9 ,           1981.        The D e p a r t m e n t of          S o c i a l and R e h a b i l i t a t i o n
S e r v i c e s was      granted         legal       c u s t o d y of        the    children until              age

eighteen,          and     Marvin            was    granted           guardianship             and      physical
custody       until       age       eighteen.               Theresa          was    granted          reasonable
rights      of     visitation.                On    December           8,     1981,        Theresa       filed     a

n o t i c e of appeal.
      The     appellant         has raised             several          i s s u e s concerning various

a c t i o n s o f t h e D i s t r i c t C o u r t i n r e l a t i o n t o j u r i s d i c t i o n and t h e
consolidation            of     the          custody        action          and    the       dependency         and

neglect action.                First,         a p p e l l a n t claims t h e D i s t r i c t C o u r t d i d
n o t have j u r i s d i c t i o n       over the custody action since the                                 father
had f i l e d a n o t i c e of           appeal,        thus transferring jurisdiction                            to

t h i s Court.         Second, n o t w i t h s t a n d i n g t h e j u r i s d i c t i o n a l argument,
appellant         contends          it   was e r r o r          to c o n s o l i d a t e     the   two c a u s e s
b e c a u s e t o d o s o was p r e j u d i c i a l ; " [ t l h e c u s t o d i a l p a r e n t s h o u l d

n o t be r e q u i r e d t o d e f e n d a g a i n s t t h e S t a t e of Montana and                           the
n o n c u s t o d i a l p a r e n t s e e k i n g c u s t o d y i n o n e and t h e same a c t i o n              ."
W e need o n l y a d d r e s s t h e f i r s t i s s u e .

      A p p e l l a n t a r g u e s t h a t s i n c e a n o t i c e of a p p e a l was f i l e d b y
h e r husband         from d i s m i s s a l of       h i s amended m o t i o n f o r c h a n g e of
c u s t o d y , t h e j u r i s d i c t i o n o v e r t h e p a r t i e s and t h e s u b j e c t m a t t e r
had     passed       to    this     Court,         leaving      t h e District            Court without
a u t h o r i t y to a s s e r t j u r i s d i c t i o n o v e r t h e s u b s e q u e n t p e t i t i o n f o r

change of          custody.        At     t h i s time we must restate t h e chronology
o f v a r i o u s documents:

       1.    On      August       28,        1980,     the     District          Court         denied      the
f a t h e r ' s amended m o t i o n f o r c h a n g e of c u s t o d y .

       2.    On      September          9,    1980,      the     father        filed       a    notice      of
appeal.

       3.    On S e p t e m b e r 2 6 , 1 9 8 0 , t h e f a t h e r f i l e d w i t h t h e D i s t r i c t
C o u r t a document e n t i t l e d ''Withdrawal of Appeal."
       4.    On November            20,      1980,     the     father filed             a petition         for
change of          c u s t o d y and a m o t i o n to c o n s o l i d a t e h i s p e t i t i o n w i t h

t h e d e p e n d e n c y and n e g l e c t a c t i o n f i l e d by t h e Y e l l o w s t o n e C o u n t y
Attorney's Office.                  On t h e same d a y t h e D i s t r i c t C o u r t o r d e r e d
consolidation.

       Initially,         we note t h a t the husband's                     n o t i c e of     appeal was
timely;       i t was f i l e d w i t h i n t h i r t y d a y s of            the District C o u r t ' s

denial       of     the     motion        for      change      of     custody.            See     Rule      5,

M.R.App.Civ.P.             Such a t i m e l y f i l i n g v e s t s t h i s C o u r t w i t h j u r i s -

diction.          I n J u l i a n v. B u c k l e y ( 1 9 8 1 ) , - --      Mont     .                 _ , 625
P.2d 5 2 6 , 5 2 8 , 38 S t . R e p .      1 2 8 , 130, we s t a t e d :         " [ s j i n c e 1954 it
h a s been an e s t a b l i s h e d r u l e          i n Montana t h a t when a n o t i c e of
appeal       has     been       filed,       jurisdiction           over      the       parties     to     the
c o n t r o v e r s y and s u b j e c t m a t t e r p a s s e s from t h e D i s t r i c t C o u r t and

v e s t s i n t h e Supreme C o u r t . "
       I t i s a r g u e d t h a t t h e a p p e a l was n e v e r p e r f e c t e d b e c a u s e         the
f e e was n o t p a i d n o r w a s t h e r e c o r d            transferred,            and as a con-
sequence,           jurisdiction             was     never       acquired           by     this      Court.
However, t h e p r o p o n e n t s o f t h i s a r g u m e n t o v e r l o o k a s t a t e m e n t i n

t h e comments t o R u l e 4 ,               M.R.App.Civ.P.:               " [n]o t h i n g o t h e r t h a n
the     filing       of     a   notice        of     appeal      in     the     District         Court      is

required       f o r t h e p e r f e c t i n g of an appeal."                 Annotations          to MCA,
                                            540
Vol.     3,     Title       25,       p.    543.         On S e p t e m b e r 9 ,       1980,    the date the

n o t i c e o f a p p e a l was f i l e d w i t h t h e D i s t r i c t C o u r t ,               t h i s Court's

j u r i s d i c t i o n w a s invoked.

       On S e p t e m b e r 2 6 ,          1980,     t h e f a t h e r f i l e d a document w i t h t h e

D i s t r i c t C o u r t i n d i c a t i n g h i s i n t e n t i o n s to w i t h d r a w h i s a p p e a l .

The d o c u m e n t s i m p l y s a i d "NOW COMES t h e P e t i t i o n e r and w i t h d r a w s

his     appeal         herein.              DATED     this      26th       day    of     September,        1980."

R u l e 3 6 , M.R.App.Civ.P.                     states t h a t " [ i ] f an appeal h a s not been
d o c k e t e d t h e a p p e a l may be d i s m i s s e d b y t h e c o u r t from w h i c h t h e

a p p e a l was t a k e n        . . . upon           m o t i o n and n o t i c e by t h e a p p e l l a n t . "

N o t h i n g i n t h e r e c o r d i n d i c a t e s e i t h e r m o t i o n or n o t i c e .            W e must

conclude          that          the    father's           document          entitled        "Withdrawal         of

A p p e a l " was n o t s u f f i c i e n t t o d i v e s t t h i s C o u r t of                 its jurisdic-

tion.         " W h e t h e r or n o t t h e a p p e l l a n t     . . . w i l l be p e r m i t t e d t o
dismiss        o r withdraw                his     appeal      . . . i s a matter w i t h i n t h e
d i s c r e t i o n o f t h e c o u r t , and n o t a m a t t e r of r i g h t on t h e p a r t of

the appellant               . . ."           5 Arn.Jur.2d           - p p e a- . --- E r r o - S e c t i o n 9 2 0
                                                                    A        l and           r

(1962).

       The r u l e s o f a p p e l l a t e c i v i l p r o c e d u r e m u s t be f o l l o w e d , h e r e

t h e y were n o t .             Consequently,              when t h e        father filed a petition

f o r change of             c u s t o d y on November               20,     1980,        the District Court

was w i t h o u t j u r i s d i c t i o n          and    i t was error to e n t e r a n o r d e r of

consolidation.

       Montana            law    is        clear,     once      a    notice        of     appeal     is    filed,

jurisdiction              over the subject matter v e s t s                         i n t h e Supreme C o u r t

and    it "becomes t h e Supreme C o u r t ' s d u t y to m a i n t a i n t h e s t a t u s

quo     of     the        parties          until     the     controversy            can    be    determined     ."
-ulian,
J
-    -           - .- -    Mont. a t -              ,    6 2 5 P.2d       a t 5 2 8 , 38 S t . R e p .    a t 130.

       We vacate           t h e o r d e r s of          the D i s t r i c t Court dated August 24,

1 9 8 1 , and November 9 , 1 9 8 1 .                     I n t h e i n t e r e s t s of m i n i m i z i n g harm

to     the     children,              we     reinstate         the     order        of     the    court     dated

November         20,      1980, p l a c i n g t h e c h i l d r e n           i n temporary c u s t o d y of

the    natural            father.           If     the    state o r          if   the     f a t h e r choose    to

r e i n s t i t u t e proceedings,                t h e y may d o s o w i t h i n t h i r t y d a y s from
the    date       this    decision         is    handed      down,       without       prejudice.
However, i f no p r o c e e d i n g s a r e i n i t i a t e d , t h e D i s t r i c t C o u r t m u s t
uphold      the    mother's        custody       rights      by    ordering        the    children
r e t u r n e d t o h e r care.


                                                                                           4



                                                     ustice

 ':Je concur: